               IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEW JERSEY
                          CAMDEN VICINAGE


CARL DIANTONIO,

     Plaintiff,                       Civil No. 19-13995 (RMB/JS)

          v.                                 OPINION

WELLS FARGO BANK, N.A.,

     Defendant.



APPEARANCES:

CARL DIANTONIO
1 RADCLIFF COURT
SICKERLVILLE, NJ 08081

     Pro se.

DIANE A. BETTINO
AARON M. BENDER
REED SMITH LLP
136 MAIN STREET
SUITE 250
PRINCETON, NJ 08540

     On behalf of Defendant Wells Fargo Bank, N.A.


BUMB, UNITED STATES DISTRICT JUDGE:

     This matter comes before the Court on an unopposed motion

by Defendant Wells Fargo Bank, N.A. (“Wells Fargo”), pursuant to

Federal Rule of Civil Procedure 12(b)(6), to dismiss Plaintiff

Carl DiAntonio’s Complaint.




                                  1
     Plaintiff originally brought this suit in the Superior

Court of New Jersey.   His Complaint cited no specific law or

cause of action.   After laying out allegations regarding a

dispute with Wells Fargo over a negative report it provided to

various credit reporting agencies (“CRAs”), he demanded

“rescission of the damaging report to the credit agencies,” as

well as monetary damages sustained as a result of any effect the

report had on his credit scores.

     In response, Wells Fargo removed the action to the District

of New Jersey, invoking this Court’s federal question

jurisdiction on the basis that Plaintiff’s claims concern

improper credit reporting and thus fall under the aegis of the

Fair Credit Reporting Act, 15 U.S.C. § 1681 et seq.

     Wells Fargo now brings the instant Motion to Dismiss, with

prejudice, pursuant to Fed. R. Civ. P. 12(b)(6).   For the

reasons stated herein, the Motion will be granted without

prejudice.

I.   FACTUAL BACKGROUND

     The Complaint alleges the following facts.    Plaintiff is a

client of Wells Fargo.    Specifically, Wells Fargo held two home

mortgages in New Jersey for Plaintiff.    Plaintiff, himself a

mortgage broker, “often” made payments on these mortgages via

Wells Fargo’s telephone payment system.   This method of payment

apparently included contemporaneous confirmation of the date on

                                    2
which the payment had been received, and notification of whether

any lateness penalty would be imposed.

        On an unspecified date in August 2017, Plaintiff made

payments on each of his home mortgages via Wells Fargo’s

telephone payment system.    The system then allegedly “appeared

to provide” him with confirmation of timely receipt.    The

following month, however, Wells Fargo notified Plaintiff that

his payments had not been received and were therefore marked as

late.

        Plaintiff contacted Wells Fargo to re-process the payments

and to request that any imposed late fees be waived.    Wells

Fargo processed the payments but declined to waive the fees.

Plaintiff initially interacted with a customer service

representative and then escalated his complaint to the

“Executive Level”.    Plaintiff asserts that he eventually

received a total of “three different replies” as to what had

transpired during his attempted telephone payment in August.1

        Dissatisfied with Wells Fargo’s response, Plaintiff filed a

complaint with an unspecified Consumer Protection Bureau and


        1
       The Complaint alleges that, while the first customer
service representative with whom Plaintiff told him that he had
“used two non-existing account numbers” in August, an “Executive
Level” representative first told him that he “missed” the first
four numbers of each account, and later the first three numbers.
It is unclear whether the representative meant “missed” to mean
that the initial digits were incorrect, or whether Plaintiff had
omitted them altogether.
                                     3
requested from Wells Fargo copies of any audits performed on his

accounts.   Wells Fargo did not fulfill that request.

      Meanwhile, at some point after the deadline for Plaintiff’s

August 2017 mortgage payments, Wells Fargo allegedly alerted one

or more CRAs of the late payments.       Plaintiff alleges, without

specificity, that this “hit hard” on his credit history, and

asserts that any negative impacts on his credit would affect his

livelihood as a mortgage broker (though he does not allege that

this has actually occurred.)   Plaintiff made multiple requests

of Wells Fargo to rescind its negative credit report, without

success.

      On April 22, 2019, Plaintiff filed a Complaint against

Wells Fargo in the Superior Court of New Jersey, Law Division,

Camden County.   The Complaint cited no specific law or cause of

action.    Instead, it recounted the allegations above, and closed

by asking that the court “compel rescission of the damaging

report to the credit agencies,” as well as award “all monetary

damages sustained as a result of Defendants [sic] to Plaintiff’s

credit scores,” as well as “such other relief as the court deems

equitable and just.”

II.   LEGAL STANDARD

  A. Subject Matter Jurisdiction

      This Court has jurisdiction over this action pursuant to 28

U.S.C. § 1331 and § 1441(a), as Plaintiff’s claim against Wells

                                     4
Fargo for improper credit reporting “arises under” federal law –

specifically the Fair Credit Reporting Act, 15 U.S.C. § 1681 et

seq. (“FCRA”).

  B. Standard for a Motion to Dismiss

     When considering a motion to dismiss a complaint for

failure to state a claim upon which relief can be granted

pursuant to Federal Rule of Civil Procedure 12(b)(6), a court

must accept all well-pleaded allegations in the complaint as

true and view them in the light most favorable to the plaintiff.

Evancho v. Fisher, 423 F.3d 347, 351 (3d Cir. 2005).    It is well

settled that a pleading is sufficient if it contains “a short

and plain statement of the claim showing that the pleader is

entitled to relief.”   FED. R. CIV. P. 8(a)(2).

     “While a complaint attacked by a Rule 12(b)(6) motion to

dismiss does not need detailed factual allegations, a

plaintiff’s obligation to provide the ‘grounds’ of his

‘entitle[ment] to relief’ requires more than labels and

conclusions, and a formulaic recitation of the elements of a

cause of action will not do . . . .”     Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007) (alteration in original)

(citations omitted) (first citing Conley v. Gibson, 355 U.S. 41,

47 (1957); Sanjuan v. Am. Bd. of Psychiatry & Neurology, Inc.,

40 F.3d 247, 251 (7th Cir. 1994); and then citing Papasan v.

Allain, 478 U.S. 265, 286 (1986)).

                                     5
          To determine the sufficiency of a complaint, a
     court must take three steps.    First, the court must
     “tak[e] note of the elements a plaintiff must plead to
     state a claim.”     Second, the court should identify
     allegations that, “because they are no more than
     conclusions, are not entitled to the assumption of
     truth.” Third, “whe[n] there are well-pleaded factual
     allegations, a court should assume their veracity and
     then determine whether they plausibly give rise to an
     entitlement for relief.”

     Malleus v. George, 641 F.3d 560, 563 (3d Cir. 2011)

(alterations in original) (citations omitted) (quoting Ashcroft

v. Iqbal, 556 U.S. 662, 664, 675, 679 (2009)).   A court may

“generally consider only the allegations contained in the

complaint, exhibits attached to the complaint and matters of

public record.”   Schmidt v. Skolas, 770 F.3d 241, 249 (3d Cir.

2014) (citing Pension Benefit Guar. Corp. v. White Consol.

Indus., Inc., 998 F.2d 1192, 1196 (3d Cir. 1993)).

     A district court, in weighing a motion to dismiss, asks

“not whether a plaintiff will ultimately prevail but whether the

claimant is entitled to offer evidence to support the claim.”

Twombly, 550 U.S. at 563 n.8 (quoting Scheuer v. Rhoades, 416

U.S. 232, 236 (1974)); see also Iqbal, 556 U.S. at 684 (“Our

decision in Twombly expounded the pleading standard for ‘all

civil actions’ . . . .”); Fowler v. UPMC Shadyside, 578 F.3d

203, 210 (3d Cir. 2009) (“Iqbal . . . provides the final nail in

the coffin for the ‘no set of facts’ standard that applied to

federal complaints before Twombly.”).   “A motion to dismiss


                                   6
should be granted if the plaintiff is unable to plead ‘enough

facts to state a claim to relief that is plausible on its

face.’”    Malleus, 641 F.3d at 563 (quoting Twombly, 550 U.S. at

570).

        The Third Circuit, however, has noted that “[t]he

obligation to liberally construe a pro se litigant’s pleadings

is well-established.”    Higgs v. Atty. Gen. of the U.S., 655 F.3d

333 (3d Cir. 2011) (citing Estelle v. Gamble, 429 U.S. 97, 106

(1976) and Haines v. Kerner, 404 U.S. 519, 520-21 (1972)); see

also Tabron v. Grace, 6 F.3d 147, 153 n.2 (3d Cir. 1993) (noting

that the Third Circuit has “traditionally given pro se litigants

greater leeway where they have not followed the technical rules

of pleading and procedure.”).

III. ANALYSIS

        Wells Fargo moves to dismiss the Complaint for failure to

state a claim.    It approaches Plaintiff’s Complaint as a series

of credit reporting claims.    Wells Fargo argues first that any

state law claims are preempted by 15 U.S.C. § 1681h(e) and 15

U.S.C. § 1681t(b)(1)(F), two provisions of the FCRA which

specifically preempt claims against furnishers of information to

CRAs.    Wells Fargo argues that since any discernible claims

within the Complaint relate to its furnishing of information to

the CRAs regarding Mr. DiAntonio’s alleged late payment, they

fall squarely within the statutory preemption provisions.

                                     7
     Wells Fargo further argues that Mr. DiAntonio cannot

sustain an FCRA claim against it, as he has not alleged that he

notified the CRAs of his intent to dispute Wells Fargo’s report,

nor that the CRAs notified Wells Fargo and thus triggered its

duty to investigate under the FCRA.

     Mr. DiAntonio has not filed any response to Wells Fargo’s

Motion.

     This Court liberally construes the pro se Plaintiff’s

Complaint as making one claim: that Defendant reported incorrect

information to CRAs, thereby harming Plaintiff.

  A. Whether the Complaint States a Claim Upon Which Relief Can

     Be Granted

     The Court agrees that Plaintiff’s Complaint, even when read

in the light most favorable to him, does not state a claim upon

which relief can be granted.    Plaintiff’s state law claims are

preempted by the FCRA, and he has not alleged the necessary

elements of an FCRA claim.

          1. Plaintiff’s Claims Fall Within the Ambit of the FCRA.

     Congress enacted the Federal Credit Reporting act primarily

for the protection of consumers. See Gelman v. State Farm Mutual

Auto. Ins. Co., 583 F.3d 187, 191 (3d Cir. 2009) (quoting Safeco

Ins. Co. of America v. Burr, 551 U.S. 47 (2007) (“Congress

enacted the FCRA in 1970 to ensure fair and accurate credit

reporting, promote efficiency in the banking system, and protect

                                     8
consumer privacy.”)).   The FCRA’s stated purpose is “to require

that consumer reporting agencies adopt reasonable procedures for

meeting the needs of commerce for consumer credit, personnel,

insurance, and other information in a manner which is fair and

equitable to the consumer, with regard to the confidentiality,

accuracy, relevancy, and proper utilization of such

information”. 15 U.S.C. § 1681(b).

     The statute places duties not only upon CRAs, but upon

“furnishers of information” to those agencies. Burrell v. DFS

Services, LLC, 753 F. Supp. 2d 438, 446 (D.N.J. 2010).

“Although undefined by the statute, the latter category is

understood to include any entity that reports information

relevant to a consumer’s credit rating – i.e., payment history,

amount of debt, and credit limit – to credit reporting

agencies.” Burrell, 753 F. Supp. 2d at 446 (citing H.R.Rep. No.

108-396, at 24 (2003) (Conf. Rep.) (“The most common . . .

furnishers of information are credit card issuers, auto dealers,

department and grocery stores, lenders, utilities, insurers,

collection agencies, and government agencies.”) (emphasis

added).   Wells Fargo is clearly a “furnisher of information” in

this context.




                                     9
          2. The FCRA Pre-empts Plaintiff’s Potential State Law
             Claims.

        The FCRA “totally preempts all potential state statutory

and common law causes of action based on” claims “premised on

the reporting of credit information to credit reporting

agencies”. Annecharico v. Bank of Am., N.A., No. 11-cv-6508,

2012 U.S. Dist. LEXIS 67003, 2012 WL 1677242, at *3-4 (D.N.J.

May 11, 2012) (Bumb, J.); see also Edwards v. Equable Ascent,

FNCL, LLC, No. 11-cv-2638, 2012 U.S. Dist. LEXIS 54112, 2012 WL

1340123, at *7 (D.N.J. April 16, 2012) (finding that such claims

are totally preempted); Henderson v. Equable Ascent Fin., LLC,

No. 11-3576, 2011 U.S. Dist. LEXIS 127662, 2011 WL 5429631, at

*5 (D.N.J. Nov. 4, 2011); Nonnenmacher v. Capital One, No. 10-

1367, 2011 U.S. Dist. LEXIS 35639, 2011 WL 1321710, at *3

(D.N.J. March 31, 2011); Burrell v. DFS Services, LLC, 753 F.

Supp. 2d 438, 451 (D.N.J. 2010) (holding that the FCRA “leaves

no room for state law claims against furnishers of information .

. . regardless of whether those claims are couched in terms of

common law or state statutory obligations.”).

        Plaintiff’s claims revolve around Wells Fargo’s furnishing

of credit information regarding his mortgage accounts to the

CRAs.    Any such claims under state or common law are preempted

by the FCRA.




                                     10
       3. Plaintiff Has Not Alleged All Elements of an FCRA
          Claim.

     Under the FCRA, a plaintiff may only bring a claim against

a furnisher of information for failure to furnish accurate

information to a CRA “by alleging that (1) he sent notice of

disputed information to a consumer reporting agency, (2) the

consumer reporting agency then notified the defendant furnisher

of the dispute, and (3) the furnisher failed to investigate and

modify the inaccurate information.” Annecharico, 2012 U.S. Dist.

LEXIS 67003, 2012 WL 1677242, at *4; Henderson, 2011 U.S. Dist.

LEXIS 127662, 2011 WL 5429631, at *3; Burrell, 753 F. Supp. 2d

at 448; Paredes v. Sallie Mae, No. 11-2470, 2011 U.S. Dist.

LEXIS 132600, 2011 WL 5599605, at *6 (D.N.J. Nov. 16, 2011).

“The furnisher’s duty to investigate is not triggered until it

receives notice from the credit reporting agency of the

consumer’s dispute.” Annecharico, 2012 U.S. Dist. LEXIS 67003,

2012 WL 1677242, at *4 (quoting Henderson, 2011 U.S. Dist. LEXIS

127662, 2011 WL 5429631, at *3).

     Here, Plaintiff has failed to allege at least elements (1)

and (2).   Plaintiff has not alleged that Wells Fargo ever

received notice of a dispute from a CRA.   Nor has Plaintiff

alleged that he ever notified any CRA that he wished to dispute

the late payment report from Wells Fargo, which would have

triggered that agency’s duty to notify the bank.   Plaintiff has


                                   11
alleged only that he was in frequent contact with Wells Fargo to

investigate the circumstances surrounding his mortgage payments

and to dispute the bank’s action in notifying the CRAs of a late

payment.   This is insufficient.   Plaintiff’s claim must

therefore be dismissed.2   See Annecharico, 2012 U.S. Dist. LEXIS

67003, 2012 WL 1677242, at *4-5 (dismissing FCRA claim for

failure to allege required steps); Henderson v. Chase/Bank One

Serv., 2012 U.S. Dist. LEXIS 6996, 2012 WL 136894, at *3 (D.N.J.

Jan. 17, 2012) (dismissing FCRA claim for same reason); Soliz v.

Client Servs., No. 11-4210, 2011 U.S. Dist. LEXIS 104164, 2011

WL 4343730, at *2 (D.N.J. Sept. 14, 2011) (dismissing FCRA claim

where plaintiff alleged it had notified furnisher of

information, but not CRA, about dispute).

  B. Whether the Court Should Dismiss with Prejudice

     Wells Fargo requests, without citation to authority, that

the Court dismiss Plaintiff’s Complaint with prejudice.     As

discussed above, Plaintiff’s state law claims are preempted by


     2 While requiring Plaintiff to contact the CRAs in order to
trigger a cascading series of duties may seem to set him on a
needlessly anfractuous path, “it is not within the province of
this Court to override the policy decisions made by Congress.”
Burrell, 753 F. Supp. 2d at 446 (citing Dodd v. United States,
545 U.S. 353, 359 (2005) (“Although we recognize the potential
for harsh results in some cases, we are not free to rewrite the
statute that Congress has enacted.”)); see also Hartford
Underwriters Ins. Co. v. Union Planters Bank, N.A., 530 U.S. 1,
6 (2000) (“[W]hen [a] statute’s language is plain, the sole
function of the courts . . . is to enforce it according to its
terms.”) (internal quotations omitted).
                                    12
the FCRA and are therefore dismissed with prejudice.   Whether

Plaintiff’s FCRA claim should be treated likewise, however,

requires further analysis.

     The Third Circuit has noted that “[t]he obligation to

liberally construe a pro se litigant’s pleadings is well-

established.”   Higgs v. Atty. Gen. of the U.S., 655 F.3d 333 (3d

Cir. 2011) (citing Estelle v. Gamble, 429 U.S. 97, 106 (1976)

and Haines v. Kerner, 404 U.S. 519, 520-21 (1972)); see also

Tabron v. Grace, 6 F.3d 147, 153 n.2 (3d Cir. 1993) (noting that

the Third Circuit has “traditionally given pro se litigants

greater leeway where they have not followed the technical rules

of pleading and procedure.”).   When a plaintiff files a

complaint pro se and is faced with a motion to dismiss, “unless

amendment would be futile, the District Court must give a

plaintiff the opportunity to amend her complaint.”   Phillips v.

County of Allegheny, 515 F.3d 224, 228 (3d Cir. 2008) (citing

Shane v. Fauver, 213 F.3d 113, 116 (3d Cir. 2000) (Alito, J.))

(emphasis added).   This is the case even when leave to amend has

not been sought; in such a situation, a district court is

directed to set a time period for leave to amend.    Shane, 213

F.3d at 116 (citing Borelli v. City of Reading, 532 F.2d 950,

951 n.1 (3d Cir. 1976)).

     There are cases in which dismissal with prejudice is proper

– namely, in circumstances where allowing a pro se plaintiff to

                                   13
amend would be futile.   See Jackson v. Division of Developmental

Disabilities, 394 F. App’x 950 (3d Cir. 2010).    In Jackson,

however, the Circuit Court noted that the district court had the

benefit of over one hundred letters from the plaintiff prior to

considering the motion to dismiss with prejudice, via which

Jackson had “ample opportunity to elaborate on his claims.”

Jackson, 394 F. App’x at 952.   Here, by contrast, the Court has

at hand only Mr. DiAntonio’s initial Complaint.   The Court does

not have at the ready so much material from Mr. DiAntonio as to

overcome the Circuit’s reminder that “ordinarily” the pro se

plaintiff “must be given leave to amend” prior to a dismissal

with prejudice.    Id. (citing Phillips, 515 F.3d at 235).

IV.   CONCLUSION

      For the reasons stated in this Opinion, this Court will

grant Defendant Wells Fargo’s Motion to Dismiss, dismiss the

Complaint without prejudice, and grant Plaintiff Carl DiAntonio

leave to amend his Complaint and re-file within thirty days.

      An appropriate Order will be entered.



Dated: February 24, 2020             s/Renée Marie Bumb__________
                                     RENÉE MARIE BUMB
                                     UNITED STATES DISTRICT JUDGE




                                    14
